Title: From Alexander Hamilton to John Adlum, 8 June 1799
From: Hamilton, Alexander
To: Adlum, John


New York, June 8, 1799. “It is concurred to be expedient for some time to come to keep a body of troops in and near that district of Country in which the late insurrection existed. In this Service it is intended for the present to continue the troops now at Reading.… General McPherson recommended the occupying of three stations Reading, Allentown, & Easton. If the Corps of troops was more considerable I should intirely approve this idea. But to render them at all impressive there must not be too few at one point. I have thought that a company at Easton and the remainder at Reading might be the best disposition. It is my desire that you assume the command of the whole body, as above described, and that you make such a disposition of it, in reference to those points as information on the spot shall induce you to prefer.… I confide that you will be especially attentive to the discipline of the Troops & to ⟨the⟩ prevention of injury or insult to the Inhabitants of whatsoever description.”
